Citation Nr: 1444678	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  14-26 977	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the October 1985 Board of Veterans' Appeals (Board) decision which denied an increased evaluation for a service-connected right knee disability.


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The moving party, the Veteran, served on active duty from October 1968 to October 1969.

This matter is currently before the Board on motion by the moving party for revision or reversal of an October 1985 decision of the Board that denied a disability evaluation in excess of 10 percent for a service-connected right knee disability, on the grounds of CUE.

In July 2014, the moving party submitted a motion for revision of the Board's October 1985 decision on the basis of CUE; and filed argument in support of the motion.


FINDING OF FACT

The October 30, 1985 decision of the Board, which denied a disability evaluation in excess of 10 percent for a service-connected right knee disability, was adequately supported by evidence then of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied or that, but for any such alleged error, the outcome of the decision would have been different. 


CONCLUSION OF LAW

The October 30, 1985 decision of the Board, which denied a disability evaluation in excess of 10 percent for a service-connected right knee disability, was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). Therefore, the VCAA is not for application in the instant case.

II. Analysis

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, at 38 C.F.R. Part 20 (2013).  Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides as follows:

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that are not clear and unmistakable error. (1) Changed diagnosis-A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist-The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence-A disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative. The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates. If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart. 38 C.F.R. § 20.1404(a).

Here, as a preliminary matter, the Board notes that, to the extent that the moving party has alleged CUE in various actions or decisions of the RO in a rating decision, statement of the case, or supplemental statement of the case, those decisions were either subsumed by the Board decision; or have not been addressed by the RO and, thus, the Board has no jurisdiction to address them in the first instance.

Specifically, the moving party contends that the Board apparently failed to properly phrase the issue on appeal in terms of whether the Veteran was entitled to an increased rating, or whether the reduction in rating was proper.  Nor did the decision by the Board in October 1985 either cite or consider any regulations pertaining to a reduction of a disability rating.

As indicated above, on October 30, 1985, the Board issued a decision that denied an increased evaluation in excess of 10 percent for a right knee disability.  Specifically, the Board provided a history of the Veteran's prior evaluations for his right knee disability, and indicated that the present appeal stemmed from a rating decision that continued a 10 percent evaluation for a right knee disability.  Objective findings from two VA examinations revealed normal X-rays of the right knee, no evidence of effusion or crepitus or instability, no evidence of patellar or joint subluxation, and no limitation of motion of the right leg.  Overall, no more than slight disability of the right knee was found, and no increased evaluation was warranted.

In this case, the RO considered correspondence from the Veteran's representative, dated September 13, 1984, as a claim for an increased rating for the service-connected right knee disability.  A rating decision in September 1984 denied the Veteran's increased rating claim; and a September 1984 notice and appellate rights were then mailed to the Veteran, which indicated that no change was warranted in the previous determination (July 1984) regarding the 10 percent disability rating for a service-connected right knee disability.  The Veteran specifically filed a notice of disagreement with the September 1984 rating decision, which had denied the Veteran's increased rating claim.  The RO issued a statement of the case in March 1985 and a supplemental statement of the case in June 1985, addressing the issue of an evaluation in excess of 10 percent for a service-connected right knee disability.  The Veteran filed a Form VA-9, and requested a 40 percent disability rating.  The Board concluded in October 1985 that the criteria for an evaluation in excess of 10 percent for the service-connected right knee disability were not met.

Hence, the decision under consideration clearly reflects that the Board correctly applied the applicable statutory and regulatory provisions existing at the time.

None of the evidence of record demonstrates that the Veteran filed a notice of disagreement with the July 1984 determination that reduced the evaluation for the Veteran's service-connected right knee disability from 20 percent to 10 percent, effective October 1, 1984.  Consequently, contrary to the allegation of the moving party, the issue of the propriety of a reduction of the rating for a right knee disability was never an issue over which the Board had jurisdiction.  The Board properly limited its review to the only issue that had been perfected for appeal, that of entitlement to a disability rating in excess of 10 percent.  It appears that the central basis for the motion in this case is a disagreement with how the Board weighed and evaluated the evidence; as indicated above, such can never constitute clear and unmistakable error.  See 38 C.F.R. § 20.1403(d).  In this regard, the Board considered the same evidence that the moving party points to, but came to a different result based on the evidence, in its entirety.  Such does not constitute CUE.

Moreover, based on the facts in this case, the Board simply cannot conclude that it is undebatable the outcome would have been manifestly different had the Board considered and applied any of the regulations pertaining to the reduction of a disability rating.  In other words, given the objective findings from two VA examinations at the time, it is quite likely that the outcome of this case would have been the same.

Inasmuch as the moving party has failed to establish, without debate, that the correct facts, as they were then known, were not before the Board in October 1985, or that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; and that, but for any such alleged error, the outcome of the decision would have been different, the Board must conclude that clear and unmistakable error in the Board's October 30, 1985 decision, as contended, has not been established.  See 38 C.F.R. § 3.105(a); See Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 331-314.  Thus, the appeal must be denied.  

	(CONTINUED ON NEXT PAGE)








ORDER

The motion to reverse or revise an October 1985 decision of the Board that denied a disability evaluation in excess of 10 percent for a service-connected right knee disability, on the grounds of CUE, is denied.




                       ____________________________________________
MICHAEL A. PAPPAS
 	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



